TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00150-CR


Christopher Bryan Wallace, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 01-079-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Ariel Payan, is ordered to tender a brief in this cause no later than October 6, 2003.  No
further extension of time will be granted.
It is ordered August 29, 2003. 

Before Chief Justice Law, Justices B. A. Smith and Puryear